DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed August 3, 2022 has been entered. Claims 1-10, 12 remain pending in the application.  Claim 11 is canceled. Newly added claims 13-20 are pending in the application.

The amendment filed August 3, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“the shield is arranged parallel to the interconnect device” in claim 1 line 17 and “the shield, antennas, and radome are arranged in parallel” in claim 13 line 15. The closest feature disclosed in specification is Fig.8, which shows stacked arrangement which may not be parallel in a certain dimension. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 6) about rejections of claims 1-6 and 11 under 35 U.S.C. §112(b), Examiner withdraws the rejection after the amendment.

Applicant’s argument (REMARKS from page 6 line 1 from bottom to page 7 line 14) about claim 1 after the amendment is moot based on the new ground rejections. 

Regarding Applicant’s argument (REMARKS page 7 lines 15-29) about motivation for combination of prior arts (Leung and Sakuma) in claim 1, Examiner maintains previous Office Action because electronic components could be any type (e.g. capacitor in Sakuma) and designer must consider to save space and also prevent movement of the electronic components so as to guarantee stable connections, which is a basic knowledge in circuit design. For further clarification, Examiner has changed wording in this Office Action.

Regarding Applicant’s argument (REMARKS from page 7 line 1 from bottom to page 8 line 24) about “Leung and Sakuma disclose fundamentally different and incompatible systems” for claim 1, Examiner disagrees because Leung is about “compact shielded automotive radar module” and Sakuma is about “RF circuit and IF circuit of a receiver”, which are components in radar module. The modification (or combination) is for layout big electronic elements (e.g. large capacitors) through holes on shield, which does not relate to “stacked”, “grooves”, or “sealed” and does not need “reconstruction and redesign of the elements” as mentioned in the argument. For further clarification, Examiner changed wording in this Office Action to clarify the purpose of the modification. 

Regarding Applicant’s argument (REMARKS page 9) about claims 13-20, which are newly added in the amendment, is moot based on the new ground rejections.



Claim Objections
Claim 5 objected to because of typographical error: “elecrolytic” in line 3. It appears that it should be “electrolytic”. Appropriate correction is required.

Claim 18 objected to because of typographical error: “or through” in line 3. It appears that it should be “or protrude through”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shield is arranged parallel to the interconnect device" in line 17.  There is insufficient antecedent basis for this limitation in the claim because “the shield” and “the interconnect device” have three-dimensional structures and it is not clear that which dimension is for the “parallel” measurement. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the shield is stacked to the interconnect device”. Appropriate clarification is required.

Claims 2-10, and 12 are also rejected by virtue of their dependency on claim 1.

Claim 13 recites the limitations: 1) "it" in line 11.  It is not clear what the “it” represents. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the interconnect device”; 2) “the shield, antennas, and radome are arranged in parallel” in line 15.  There is insufficient antecedent basis for this limitation in the claim because “the shield” is three-dimensional structures and it is not clear that which dimension is for the “parallel” measurement. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the shield, antennas, and radome are in stacked arrangement”. Appropriate clarifications are required.

Claims 14-20 are also rejected by virtue of their dependency on claim 13.

Claim 15 recites the limitation “the form” in line 2. There is insufficient antecedent basis for this limitation in the claim because the “form” is not previously defined. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “a form”. Appropriate clarification is required.

Claim 16 recites the limitation “the first component” in line 1. There is insufficient antecedent basis for this limitation in the claim because the “first components” is not previously defined. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “one of the electronic components”. Appropriate clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (U.S. Patent No. 2016/0218420, hereafter Leung) in view of Bare (U.S. Patent No. 2010/0049261, hereafter Bare) and Sakuma (Japanese Patent No. H0794884, hereafter Sakuma).
Regarding claim 1, Leung discloses that a radar device ([0006] line 1, radar) comprising: 
a housing ([0006] line 2, housing),
a shield ([0006] line 7, shield; [0031] lines 4-5, conductive plating, which is also a shield),
an interconnect device ([0006] lines 2-3, PCB),
an electronic circuit arrangement ([0006] lines 5-6, electronic components), and
antennas ([0032] line 8, antenna), 
where the circuit arrangement has electronic components ([0006] lines 4-6, RF, electronic components),
where at least some of the electronic components are arranged on a first side of the interconnect device and the antennas are arranged on a second side of the interconnect device ([0006] lines 3-6, first side, RF, second side, electronic components),
where the shield and the interconnect device with the electronic components and antennas arranged on the interconnect device are surrounded by the housing ([0006] lines 2-3, PCB, in housing; [0011] line 2, shield, in housing),
wherein, while the remaining electronic components arranged on the first side of the interconnect device ([0041] lines 2-3, single PCB, integrate, RF, DSP, eliminating, connectors), with the exception of connecting elements, are arranged entirely between the first side of the interconnect device and the shield (Fig.1; [0006] lines 3-6, first side, RF, second side, electronic components; [0030] lines 9-11, housing 102, connector, shielded, connections);
where the shield is arranged parallel to the interconnect device {Fig.1, items 106(shield), 104(PCB), 102(shield)}.
However, Leung does not explicitly disclose capacitor included in electronic components. In the same field of endeavor, Bare discloses that
electronic components comprising at least one capacitor {[0083] lines 1-4, pulse, carrier oscillation, capacitors}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leung with the teachings of Bare to use capacitor in electronic circuits (e.g. RF circuit). Doing so would improve the pulse shape and frequency response if using large capacitor for stabilizing the pulse shape at high frequencies, as recognized by Bare ([0083] lines 1-9).
However, Leung and Bare do not disclose hole on shield. In the same field of endeavor, Sakuma discloses that 
the shield has at least one hole, into or through which at least one capacitor, arranged on the first side of the interconnect device, protrudes (Fig.2 items 26a, 26b, 26c, C1, C2, C3; page 4 lines 19-20, shield plate, feedthrough, holes)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leung and Bare to incorporate the teachings of Sakuma to layout big electronic components (e.g. large capacitors) through holes on shield. Doing so would save space and also fix the electronic components to prevent movement of the big electronic components so as to guarantee stable connections, as recognized by Sakuma (page 1 line 5 from bottom, space saving; page 4 line 20, fix).

Regarding claim 2, which depends on claim 1, Leung discloses that in the radar device,
a gap is provided between the capacitor and an edge of the hole (Fig.2 item 112; [0031] line 12, mounting shelf 112).

Regarding claim 3, which depends on claim 1, Leung and Bare do not disclose hole on shield. In the same field of endeavor, Sakuma discloses that in the radar device,
the capacitor at least partially touches an edge of the hole (Fig.4 items C1, C2, C3 fit holes 26a, 26b, 26c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leung and Bare to incorporate the teachings of Sakuma to layout big electronic components (e.g. large capacitors) through holes tightly on shield. Doing so would fix the electronic components to prevent movement of the big electronic components so as to guarantee stable connections, as recognized by Sakuma (page 4 line 20, fix).

Regarding claim 4, which depends on claim 1, Leung and Sakuma do not disclose electrolytic capacitor. In the same field of endeavor, Bare discloses that in the radar device,
the capacitor is electrolytic ([0083] line 12, electrolytic capacitor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to use electronic components with metal material if needed (e.g. electrolytic capacitor). Doing so would improve the pulse shape and frequency response if using electrolytic capacitor, as recognized by Bare ([0083] lines 6-9).

Regarding claim 7, which depends on claim 1, Leung does not explicitly disclose detail of electronic component. In the same field of endeavor, Bare discloses that in the radar device,
the circuit arrangement has multiple capacitors ([0083] line 4, large capacitors, 78, 80, 82).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to use capacitors in electronic circuits (e.g. RF circuit). Doing so would improve the pulse shape and frequency response if using large capacitors for stabilizing the pulse shape at high frequencies, as recognized by Bare ([0083] lines 1-9).

Regarding claim 8, which depends on claim 1, Leung and Bare do not disclose holes on shield. In the same field of endeavor, Sakuma discloses that in the radar device, 
the shield has multiple holes (Fig.4 holes 26a, 26b, 26c for fitting items C1, C2, C3, respectively).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leung and Bare to incorporate the teachings of Sakuma to layout big electronic components (e.g. large capacitors) through holes if needed. Doing so would save space and also fix all of the electronic components to prevent movement of the big electronic components so as to guarantee stable connections, as recognized by Sakuma (page 1 line 5 from bottom, space saving; page 4 line 20, fix). 

 Regarding claim 9, which depends on claims 1 and 7, Leung and Bare do not disclose holes on shield. In the same field of endeavor, Sakuma discloses that in the radar device,
each capacitor protrudes into one of the holes or through one of the holes (Fig.4 items C1, C2, C3 for fitting holes 26a, 26b, 26c, respectively; protrude or through depends on the size of the component).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leung and Bare to incorporate the teachings of Sakuma to layout big electronic components (e.g. large capacitors) through holes if needed. Doing so would save space and also fix all of the electronic components to prevent movement of the big electronic components so as to guarantee stable connections, as recognized by Sakuma (page 1 line 5 from bottom, space saving; page 4 line 20, fix).



Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leung, Sakuma, and Bare as applied to claims (1, 4) and (13-14), respectively, above, and further in view of Baba (U.S. Patent No. 4831498, hereafter Baba), here also attach a manual from https://www.coilgun.info/theorycapacitors/AEappGUIDE.pdf for reference (hereafter AEappGUIDE.pdf).
Regarding claim 5, which depends on claims 1 and 4, Leung and Sakuma do not disclose connection between shield and electronic component housing. In the same field of endeavor, Bare discloses that in the radar device,
there is an electrically conducting connection between the electrolytic capacitor and ground {[0092] lines 5-6, capacitor, ground; metal case of electrolytic capacitor is connected to negative terminal of capacitor (see AEappGUIDE.pdf page 1 “INSULATION AND GROUNDING”).}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to connect electronic component (e.g. electrolytic capacitor) with ground. Doing so would improve the pulse shape and frequency response if using electrolytic capacitor, as recognized by Bare ([0009] lines 9-13).
However, Leung, Sakuma, and Bare do not disclose shield connects to ground. In the same field of endeavor, Baba discloses that
there is an electrically conducting connection between ground and the shield (col.7 lines 18-24, conductive member for “shield”, connected, ground, shielding).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung, Sakuma, and Bare with the teachings of Baba to connect shield with ground. Doing so would provide better electromagnetic shielding, as recognized by Baba (col.7 line 23).

Regarding claim 6, which depends on claims 1, and 4-5, Leung and Sakuma do not disclose connection between shield and electronic component housing. In the same field of endeavor, Bare discloses that in the radar device,
the electrically conducting connection is a ground potential between the electrolytic capacitor and ground {[0092] lines 5-6, capacitor, ground; metal case of electrolytic capacitor is connected to negative terminal of capacitor (see AEappGUIDE.pdf, page 1 “INSULATION AND GROUNDING”).}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to connect electronic component (e.g. electrolytic capacitor) with ground. Doing so would improve the pulse shape and frequency response if using electrolytic capacitor, as recognized by Bare ([0009] lines 9-13).
However, Leung, Sakuma, and Bare do not disclose shield connects to ground. In the same field of endeavor, Baba discloses that
the electrically conducting connection in the form of a ground potential between ground and the shield (col.7 lines 18-24, conductive member for “shield”, connected, appropriate ground, shielding).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung, Sakuma, and Bare with the teachings of Baba to connect shield with ground. Doing so would provide better electromagnetic shielding, as recognized by Baba (col.7 line 23).


Regarding claim 15, which depends on claims 13-14, Leung and Sakuma do not disclose connection between shield and electronic component housing. In the same field of endeavor, Bare discloses that in the radar device,
there is an electrically conducting connection in the form of a ground potential between the electrolytic capacitor and ground {[0092] lines 5-6, capacitor, ground; metal case of electrolytic capacitor is connected to negative terminal of capacitor (see AEappGUIDE.pdf, page 1 “INSULATION AND GROUNDING”).}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to connect electronic component (e.g. electrolytic capacitor) with ground. Doing so would improve the pulse shape and frequency response if using electrolytic capacitor, as recognized by Bare ([0009] lines 9-13).
However, Leung, Sakuma, and Bare do not disclose shield connects to ground. In the same field of endeavor, Baba discloses that
there is an electrically conducting connection between ground and the shield (col.7 lines 18-24, conductive member for “shield”, connected, ground, shielding).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung, Sakuma, and Bare with the teachings of Baba to connect shield with ground. Doing so would provide better electromagnetic shielding, as recognized by Baba (col.7 line 23).



Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leung, Bare, and Sakuma as applied to claims (1, 7) and (13 and 17), respectively, above, and further in view of English et al (U.S. Patent No. 7488902, hereafter English).
Regarding claim 10, which depends on claims 1 and 7, Leung, Bare, and Sakuma do not disclose some capacitors jointly protrude into or through holes on shield. In the same field of endeavor, English discloses that in the radar device,
some capacitors jointly protrude into the hole or into one of the holes of the shield or protrude through the hole or protrude through one of the holes of the shield (col.5 lines 62-67, openings, access, components, PCB, EMI shielding).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung, Bare, and Sakuma with the teachings of English to layout big electronic components through holes on shield. Doing so would access electrical components of PCB contained within frame after the frame is attached to the PCB, as recognized by English (col.5 lines 62-64).


Regarding claim 18, which depends on claims 13 and 17, Leung, Bare, and Sakuma do not disclose some capacitors jointly protrude into or through holes on shield. In the same field of endeavor, English discloses that in the radar device,
some electronic components jointly protrude into the hole or into one of the holes of the shield or protrude through the hole or through one of the holes of the shield (col.5 lines 62-67, openings, access, components, PCB, EMI shielding).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung, Bare, and Sakuma with the teachings of English to layout big electronic components through holes on shield. Doing so would access electrical components of PCB contained within frame after the frame is attached to the PCB, as recognized by English (col.5 lines 62-64).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leung, Bare, and Sakuma as applied to claim 1 above, and further in view of Viana et al (U.S. Patent No. 6501415, hereafter Viana).
Regarding claim 12, which depends on claim 1, Leung, Bare, and Sakuma do not disclose MMIC. In the same field of endeavor, Viana discloses that in the radar device,
 the electronic components further comprise an MMIC, the MMIC being among the electronic components arranged on the first side of the interconnect device (col.8 lines 19-20, MMIC, substrate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung, Bare, and Sakuma with the teachings of Viana to use MMIC. Doing so would provide a radar system with high performance and be compact, portable, as well as, low cost, as recognized by Viana (col.1 lines 42-44, radar, performance, compact, portable).



Claims 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Sakuma.
Regarding claim 13, Leung discloses that a radar device ([0006] line 1, radar) comprising: 
a housing ([0006] line 2, housing), 
a shield ([0006] line 7, shield; [0031] lines 4-5, conductive plating, which is also a shield), 
an interconnect device ([0006] lines 2-3, PCB), 
an electronic circuit arrangement ([0006] lines 5-6, electronic components), and 
antennas ([0032] line 8, antenna), 
where the circuit arrangement has electronic components ([0006] lines 4-6, RF, electronic components), 
where at least some of the electronic components are arranged on a first side of the interconnect device and the antennas are arranged on a second side of the interconnect device ([0006] lines 3-6, first side, RF, second side, electronic components), 
where the shield and the interconnect device with the components and antennas arranged on the interconnect device are surrounded by the housing ([0006] lines 2-3, PCB, in housing; [0011] line 2, shield, in housing), 
where the housing comprises a lower portion and an upper portion {Fig.1 items 102, 108; [0030] lines 2(housing, base, 102), 4 (radome, cover, 108)}, 
wherein the upper portion includes a radome {[0030] line 4, radome, cover; Fig.1 item 108}, 
wherein the antennas are arranged between the shield and the radome {Fig.1}, 
where the shield, antennas, and radome are arranged in parallel {Fig.1}, 
wherein while the remaining electronic components arranged on the first side of the interconnect device ([0041] lines 2-3, single PCB, integrate, RF, DSP, eliminating, connectors), with the exception of connecting elements, are arranged entirely between the first side of the interconnect device and the shield (Fig.1; [0006] lines 3-6, first side, RF, second side, electronic components; [0030] lines 9-11, housing 102, connector, shielded, connections),
However, Leung does not disclose hole on shield. In the same field of endeavor, Sakuma discloses that
the shield has at least one hole, into or through which at least one of the electronic components, arranged on the first side of the interconnect device, protrudes (Fig.2 items 26a, 26b, 26c, C1, C2, C3; page 4 lines 19-20, shield plate, feedthrough, holes),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leung to incorporate the teachings of Sakuma to layout big electronic components (e.g. large capacitors) through holes on shield. Doing so would save space and also fix the electronic components to prevent movement of the big electronic components so as to guarantee stable connections, as recognized by Sakuma (page 1 line 5 from bottom, space saving; page 4 line 20, fix).

Regarding claim 19, which depends on claim 13, Leung discloses that in the radar device, 
the shield has an interior area partitioned by fillets, wherein the interior area is configured to accommodate the first side of the interconnect device {Fig.1}.

Regarding claim 20, which depends on claim 13, Leung discloses that in the radar device, 
the antennas include one or more of transmitter antennas and receiver antennas {Fig.1 item 120; [0032] line 9 antenna 120a, 120b; [0006] lines 1-2, radar; radar antenna is for transmitting and receiving}.



Claims 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leung and Sakuma as applied to claim 13 above, and further in view of Bare.
Regarding claim 14, which depends on claim 13, Leung and Sakuma do not disclose electrolytic capacitor. In the same field of endeavor, Bare discloses that in the radar device,
one of the electronic components includes an electrolytic capacitor ([0083] line 12, electrolytic capacitor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to use electronic components with metal material if needed (e.g. electrolytic capacitor). Doing so would improve the pulse shape and frequency response if using electrolytic capacitor, as recognized by Bare ([0083] lines 6-9).

Regarding claim 16, which depends on claim 13, Leung and Sakuma do not disclose electronic component with metal material. In the same field of endeavor, Bare discloses that in the radar device,
the first component has a housing at least partially made of metal ([0083] line 12, electrolytic capacitor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to use electronic components with metal material if needed (e.g. electrolytic capacitor). Doing so would improve the pulse shape and frequency response if using electrolytic capacitor, as recognized by Bare ([0083] lines 6-9).

Regarding claim 17, which depends on claim 13, Leung does not explicitly disclose detail of electronic component. In the same field of endeavor, Bare discloses that in the radar device,
the circuit arrangement has multiple capacitors ([0083] line 4, large capacitors, 78, 80, 82), and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Leung and Sakuma with the teachings of Bare to use capacitors in electronic circuits (e.g. RF circuit). Doing so would improve the pulse shape and frequency response if using large capacitors for stabilizing the pulse shape at high frequencies, as recognized by Bare ([0083] lines 1-9).
However, Leung and Bare do not disclose holes on shield. In the same field of endeavor, Sakuma discloses that in the radar device,
wherein the shield has multiple holes (Fig.4 holes 26a, 26b, 26c for fitting items C1, C2, C3, respectively).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leung and Bare to incorporate the teachings of Sakuma to layout big electronic components (e.g. large capacitors) through holes if needed. Doing so would save space and also fix all of the electronic components to prevent movement of the big electronic components so as to guarantee stable connections, as recognized by Sakuma (page 1 line 5 from bottom, space saving; page 4 line 20, fix). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648